PER CURIAM.
Action for assault. There was a recovery by plaintiff. A new trial was overruled.
The evidence tended to show an aggravated assault by defendant upon plaintiff, and amply sustains the verdict. Several assignments of error are based upon orders of the court upon the admission and rejection of testimony. The questions presented are quite elementary, and not new in this court, but have been several times disposed of, and we do not deem it necessary to review any of them specifically. *418An application was made upon newly discovered evidence for a new trial, which was overruled. The proposed evidence was both cumulative and impeaching, and was met-by counter affidavits, and we see no reason to question the action of the court in refusing to set aside, the verdict and order a rehearing upon that ground.
It is claimed that the verdict of $1,500 was excessive. The alleged •injuries were of a serious and painful nature, and to some extent permanent. The jury were authorized to give punitive damages, and from our review of the entire evidence we do not feel authorized to interfere with the verdict.
Order affirmed.